Opinion by
Mr. Chief Justice McBride.
The burden of proof .was upon the defendant to prove that the agreement to extend the time upon the *114defendant’s note was in fact made, and that the additional interest was in fact paid and accepted in pursuance to such agreement. This we do not believe she has established by the preponderance of the evidence. The court below, which heard the testimony, and saw the witnesses, and therefore had a better opportunity than we have to judge of their credibility, was of the same opinion. It is unnecessary to discuss the evidence in detail, as it would only consume space in the reports and be of interest to no one. Plaintiff’s counsel insists on an increased allowance for attorneys’ fees because of this appeal; but there is no sufficient datum in the testimony transmitted here upon which to base such an allowance.
The decree will be affirmed. Appirmed.